Citation Nr: 1737359	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  09-41 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating prior to April 5, 2011 for acne keloidalis nuchae with pseudofolliculitis barbae (facial skin condition), and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from May 1984 to October 1984 and from June 1985 to October 1994, including service in the Southwest Asia theater of operations from September 1990 to March 1991

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for a facial skin condition and assigned a noncompensable rating.  In a May 2013 rating decision, the rating was increased rating of 10 percent was assigned, effective April 5, 2011.  

Previously, this case was remanded to afford the Veteran an opportunity to attend a hearing in this case.  The hearing was scheduled for April 2017.  The Veteran received notice of this hearing but failed to report.  Thus, his request is thus considered withdrawn. 38 C.F.R. § 20.704.


FINDINGS OF FACT

1. Prior to October 20, 2007, the Veteran's facial skin condition was manifested by superficial acne that did not cause scarring or require the use of systemic therapy, though the Veteran had used special shampoo and shaving cream.

2. Since October 20, 2007, the Veteran's facial skin condition has been manifested by deep acne without scarring with some indication that intermittent systemic treatment, in this case a course of antibiotics, were used to treat the condition.


CONCLUSIONS OF LAW

1. Prior to October 20, 2007, the criteria for a compensable rating for a facial skin condition were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7800-7806, 7813, 7828 (2016).

2. From October 20, 2007 to April 5, 2011, the criteria for a 10 percent rating, but no higher, for a facial skin condition were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DCs 7800-7806, 7813, 7828 (2016).

3. Since April 5, 2011, the criteria for a rating in excess of 10 percent for a facial skin condition have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DCs 7800-7806, 7813, 7828 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Facial Skin Condition

The Veteran is in receipt of a noncompensable rating prior to April 5, 2011, and a 10 percent rating thereafter for acne keloidalis nuchae with pseudofolliculitis barbae.  He is seeking a higher rating.

The disability is rated under DCs 7813 and 7828.  DC 7813 directs VA to consider ratings under DC 7800 disfigurement to the head, face, or neck; DCs 7801-05 scars; and 7806 dermatitis.  The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, DCs 7800-7805.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran's claim was filed before that date, the old rating criteria for 7800-7805 are applicable.   Those diagnostic codes provide for the following:


Rating
7800 Disfigurement of the head, face, or neck:

With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement
80
With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement
50
With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement
30
With one characteristic of disfigurement
10
Note (1):The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are:
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).
Note (2): Rate tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.
Note (3): Take into consideration unretouched color photographs when evaluating under these criteria.
7801 Scars, other than head, face, or neck, that are deep or that cause limited motion:
Area or areas exceeding 144 square inches (929 sq.cm.)
40
Area or areas exceeding 72 square inches (465 sq. cm.)
30
Area or areas exceeding 12 square inches (77 sq. cm.)
20
Area or areas exceeding 6 square inches (39 sq. cm.)
10
Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.
Note (2): A deep scar is one associated with underlying soft tissue damage.
7802 Scars, other than head, face, or neck, that are superficial and that do not cause limited motion:
Area or areas of 144 square inches (929 sq. cm.) or greater
10
Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.
Note (2): A superficial scar is one not associated with underlying soft tissue damage.
7803 Scars, superficial, unstable
10
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with underlying soft tissue damage.
7804 Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with underlying soft tissue damage.
Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.
(See § 4.68 of this part on the amputation rule.)
7805 Scars, other; Rate on limitation of function of affected part.

The 2008 amendments, which may be considered for the portion of the rating period after October 23, 2008, affect potential ratings under DC 7804 and DC 7805.  These rating criteria are as follows:

Under DC 7804, a scar will be assigned a 10 percent rating if there are one or two scars that are painful or unstable; a 20 percent rating if there are three or four scars that are painful or unstable; and a 30 percent rating if there are five or more scars that are painful or unstable.  38 C.F.R. § 4.118.  

DC 7805 provides that scars (including linear scars) not otherwise rated under DCs 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under DCs 7800-7804 are to be considered. 38 C.F.R. § 4.118, DC 7805. 

Under DC 7806, a noncompensable rating is warranted if less than 5 percent of the entire body or exposed areas are affected and no more than topical therapy is required during the previous 12 months.  A 10 percent rating is warranted where between 5 percent and 20 percent of the entire body or exposed areas are affected or intermittent systemic therapy is required for a duration of less than six weeks during the previous 12-month period.  A 30 percent rating is warranted if 20 percent to 40 percent of the body or exposed areas are affected and systemic therapy is used to treat the condition for 6-12 weeks in the previous 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period. 38 C.F.R. § 4.118, DC 7806.

Finally, DC 7828 provides for a noncompensable rating for superficial acne of any extent; a 10 percent rating for deep acne affecting less than 40 percent of the face and neck or deep acne other than on the face or neck; and a 30 percent rating for deep acne affecting more than 40 percent of the face or neck.

During the rating period the Veteran has been afforded several VA examinations which speak most directly to the rating criteria.

An August 2004 examination report notes an absence of scars, skin lesions, and deformities on the face and head.

At an April 2007 Board hearing, at which time the Veteran was seeking to establish entitlement to service connection for the facial skin condition, the Veteran reported being prescribed medicine which reduced the pain associated with the condition, but not the swelling.  He also reported bleeding around lesions on the back of the head.

In October 2008, the Veteran was afforded a VA skin examination.  The condition was described as ingrown hairs on the posterior of the scalp and face after shaving onsetting six years after joining the Army.  It continued to manifest as papules on the scalp and face.  He had systemic treatment of one week with oral antibiotics.

In November 2011, the Veteran underwent another VA examination of his skin condition which was stated to be acne keloidalis nuchae with pseudofolliculitis barbae.  The condition was described as breakouts of pustules and bumps in the beard area and scalp.  The condition was said to produce potentially produce scarring and that scarring had already occurred in the scalp area.  Regular treatment with oral or topical medications, namely a special shampoo was noted.  The Veteran also noted using hair removal cream, instead of shampoo to shave.  It was reported that there was no functional impact due to the condition.

Finally, in May 2013, the Veteran had a third VA examination.  Papular lesions were scattered on the Veteran's lower beard area and scalp without scarring.  The Veteran had to use topical medication-a depilatory cream-regularly, as well as ketoconazole shampoo.  The lesions covered less than 5 percent of the total exposed body area (face, neck, and hands).  The condition was described as deep acne on the face and neck.  There were also scattered acneiform eruptions with a few deep cystic lesions scattered and difficult to see in the hair, but palpable on examination.

Prior to October 20, 2007, a noncompensable rating is warranted as there is no indication in the record of scarring or disfigurement to the head, face, or neck; use of systemic therapies for treatment; or deep acne on the face.  An August 2004 VA examination noted that there were no abnormalities of the skin, including on the face or head, indicating that the Veteran at that time was not so symptomatic as to require treatment which he undertook in subsequent years and that there was no deep acne on the face or elsewhere.

Given the evidence, the Board finds that a 10 percent rating is warranted since October 20, 2007.  A 10 percent rating is warranted under DC 7806 because treatment of the condition required the use of oral antibiotics, a systemic therapy, for at least one week during the 12 months to October 20, 2008.  A higher rating is not available under DC 7806 because such therapy was not used more often or covering a large percentage of the entire body.  Further, as the condition did not cause scarring, or at least no scarring which is unstable, painful, deep, or nonlinear, a higher rating is not available under DCs 7801-7805.  Nor is DC 7800 applicable, as there was no visible or palpable tissue loss as required for ratings in excess of 10 percent under DC 7800.  Further, there was no indication that the deep acne covered more than 40 percent of the face, as required for a higher rating under DC 7828.

Though the Veteran reported having pain and swelling at the April 2007 hearing, the VA examiners found no scarring as a result of the facial skin condition.  Thus, a compensable rating during the claims period would not be warranted under DC 7804 for one or more painful scars.  The Board notes that Veteran's use of shampoo to treat the facial skin condition and special shaving cream.  There is no indication in the record that these topical steroids are systemic.  Johnson v. Shulkin, No. 16-2144, slip op. at 10 (Fed. Cir. July 14, 2017).  There is no indication that he was treated with systemic drugs on more than an intermittent basis or with any systemic drugs other than antibiotics.  The Board also notes that, since the rating criteria contemplate the ameliorative effects of medication, his reports of pain associated with his facial skin condition, which is relieved by medication, are not separately compensable.  See McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016); see also 38 C.F.R. § 4.118, DCs 7813 (incorporating DC 7806 by reference).

Thus, given the VA examination report and evidence of record, October 20, 2007 is the earliest date on which an increase in the severity of the disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).

In assigning the above ratings, the Board notes that the Veteran has also stated he experienced bleeding from his facial skin condition.  However, referral for extraschedular consideration is not warranted because there is no indication that there was marked interference with employment or frequent hospitalization due to the bleeding.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (listing "related factors as marked interference with employment or frequent periods of hospitalization"); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

While the Veteran may at times have symptoms fitting within more than one rating code, all of the rating codes listed and considered above contemplate acne or a similar skin irritation.  Therefore, the application of more than one rating code is inappropriate under 38 C.F.R. § 4.14.

In adjudicating this increased rating claim, the Board acknowledges the decision of the Court of Appeals for Veterans Claims (the Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the Court held that a claim for total disability based on individual unemployability (TDIU) was a part of every increased rating claim.  The Veteran did submit a statement in May 2011 in which he, in relation to his posttraumatic stress disorder, that he had had seven different jobs in as many years and was then unemployed.  The RO denied TDIU in May 2013, and the Veteran did not appeal.  No evidence related to the Veteran's current employment in relation to his service-connected disabilities has been received since then to raise the issue of TDIU.  Therefore, the Board finds that the issue need not be addressed on the merits.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).

In sum, a higher 10 percent rating is granted for the period October 20, 2007 to April 5, 2011, but the claim for an increased rating is otherwise denied, as the preponderance of the evidence is against assigning higher ratings.  


ORDER

Prior to October 20, 2007, a compensable rating for a facial skin condition is denied.

From October 20, 2007 to April 5, 2011, a 10 percent rating, but no higher, for a facial skin condition is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since April 5, 2011, a rating in excess of 10 percent for a facial skin condition is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


